Citation Nr: 0820561	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  03-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for status post left knee arthroscopy medial 
patellofemoral ligament reconstruction with semitendinous 
graft harvest.

2.  Entitlement to a disability rating greater than 10 
percent for degenerative arthritis of the left knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active military service from January 
1992 to November 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 decision by the RO in 
San Diego, California.  The case was subsequently transferred 
to the RO in Reno, Nevada and was remanded by the Board in 
October 2005. 
  
In January 2004, the veteran gave sworn testimony before a 
now retired Veterans Law Judge at a Travel Board Hearing in 
Las Vegas, Nevada. A transcript of the hearing is associated 
with the claims file.  The veteran was offered the 
opportunity to have an additional hearing before another 
Veterans Law Judge in correspondence dated in March 2008.  
Significantly, the March 2008 letter stated that the veteran 
had 30 days to respond to this letter; otherwise the Board 
will assume that the veteran does not want another hearing 
and proceed accordingly.  The veteran failed to respond to 
this letter within 30 days, thus the Board will now proceed 
with the adjudication of this case.

During the pendency of this appeal, in a September 2004 
rating decision, the RO in Reno, Nevada, granted a temporary 
total evaluation effective August 16, 2004, based on a need 
for convalescence following surgery on the veteran's left 
knee for medial patellofemoral ligament reconstruction with 
semitendinous graft harvest.  An evaluation of 30 percent was 
assigned from October 1, 2004.

In the September 2004 rating decision, the RO also continued 
the veteran's 10 percent evaluation for status post right 
knee arthroscopy.  As the veteran has not appealed this 
issue, it is not in appellate status and will not be 
addressed by the Board. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2007).




FINDING OF FACT

The veteran's left knee disability is currently manifested by 
subjective complaints of pain and objective findings of 
slight lateral instability and degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating disability greater 
than 30 percent for status post left knee arthroscopy medial 
patellofemoral ligament reconstruction with semitendinous 
graft harvest have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2007).

2.  The criteria for a disability rating disability greater 
than 10 percent for degenerative joint disease, right knee 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected left knee 
disability is more disabling than currently evaluated.  
Specifically, she contends that recent surgeries on her 
service-connected left knee have resulted in increased 
impairment of the knee to include nerve damage.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The veteran's left knee disorder is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257 and 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  

Pursuant to DC 5257, other impairment of the knee is rated as 
follows: 10 percent for slight recurrent subluxation or 
lateral instability; 20 percent for moderate recurrent 
subluxation or lateral instability; and 30 percent for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257 (2007).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2007).  

Pursuant to DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be evaluated based on 
the limitation of motion of the joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups. A 20 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups, 
with occasionally incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

A brief review of the history of this appeal is as follows.  
The veteran submitted her original claim for service 
connection for bilateral knee disorders in May 1995.  The 
veteran reported a 1992 in-service injury to the left knee 
during training.  The right knee was accidentally operated 
on.  Subsequently, she was diagnosed with a floating knee cap 
and underwent a tendon release of the left knee in September 
1994.  Post-operatively she complained of progressively 
worsening pain, difficulty standing more than 10 to 20 
minutes, and left knee pain aggravated by certain types of 
weather.  
  
Subsequently, in a March 1996 rating decision the RO granted 
service connection for bilateral knee arthroscopy and 
assigned a 10 percent disability rating for each knee.  By 
rating decision dated in October 1998 the disability rating 
for her left knee was increased to 20 percent.  The veteran 
underwent surgery on her left knee a second time in July 1999 
and by rating decision dated in July 2000 her left knee 
disorder was increased to 30 percent.  In November 2001 the 
veteran filed a claim for an increased rating for her left 
knee.  She underwent surgery on her left knee for a third 
time in August 2004 and by rating decision dated in December 
2007 she was awarded two separate evaluations for the left 
knee, 30 percent for instability and 10 percent for 
limitation of motion.  

Evidence relevant to the current level of severity of the 
veteran's left knee disability includes VA examinations 
conducted in April 2002, January 2004, and August 2007.  
During the April 2002 examination the veteran complained of 
occasional pain, stiffness, and swelling after strenuous 
exercise.  Upon physical examination the examiner noted that 
there was no edema, effusion, instability, redness, heat, 
abnormal movement, guarding, locking, or fatigability.  There 
was also no evidence of episodes of dislocation or recurrent 
sublaxation.  Range of motion of the left knee showed 
markedly decreased flexion to 88 degrees, extension to 6 
degrees, and internal rotation to 4 degrees.  There was no 
ankylosis and no inflammatory arthritis.  Regarding 
stability, the examiner was unable to check the medial, 
lateral, and collateral ligaments, as well as the anterior 
and posterior cruciate ligaments and the meniscus on the left 
knee because of pain.  The veteran stated that if the 
examiner twisted her knee then it would swell up and she 
would be unable to walk.  Radiological examination of the 
knees was normal.  The impression was left patellofemoral 
syndrome, moderate to severe.  

During the January 2004 examination the veteran continued 
complaints of left knee pain and reported taking medication 
for pain control.  She also reported one to two episodes of 
daily flare-ups of her symptoms depending on the severity of 
her activities.  Flare-up symptoms consist of swelling and 
intensely sharp pain which radiates to her left hip.  The 
pain could be as high as a nine on a scale of one to ten.  
There is also associated left ankle swelling and instability 
in the knee.  During these flare-ups, symptoms can last 
anywhere from two to three hours.  The veteran reportedly 
wore a brace on her left knee.  

Physical examination of the left knee revealed left knee 
flexion to 5 degrees with the brace on.  However, the veteran 
reported pain in the knee.  She was able to flex her left 
knee to 20 degrees without the brace; however, she reported 
almost instantaneous pain in her left knee.  Extension of the 
left knee was to 0 degrees.  The veteran would not allow the 
examiner to touch her in any fashion and would not flex the 
knee more than five degrees when she was in a supine 
position.  Thus, the examiner could not assess her medial and 
lateral collateral ligaments, anterior and posterior cruciate 
ligaments, and medial and lateral meniscus.  The examiner 
opined that due to the limitations listed above it was 
unlikely that the veteran would have further limitation 
during a flare-up, just increased pain.  She would have 
similar increased pain if should would do repetitive 
activities with the left knee.  

The examiner noted that a magnetic resonance imaging (MRI) 
scan of the left knee in October 2003 was unremarkable.  An 
X-ray of the left knee conducted in January 2004 showed no 
evidence of fracture, dislocation, or joint effusion and 
there was no evidence of osseous lesion, osteochondral defect 
or loose bodies.  However, degenerative changes with 
sharpening of the tibial spine and marginal spurring were 
present.  A repeat X-ray of the left knee in January 2004 
revealed a small patchy sclerosis projected over the proximal 
tibia probably related to some hyperostosis at the anterior 
tibial tubercle.  The remainder of the osseous structures of 
the left knee appeared unremarkable, the joint space was 
grossly preserved, and there was no significant joint 
effusion.  

The examiner concluded that because the veteran would not 
permit the examiner to do a reasonable examination of her 
knee, the most he could say is that she has moderate 
degenerative changes of the left knee with multiple prior 
left knee surgeries.  

During the August 2007 examination the veteran complained of 
continued pain, weakness, stiffness, and recurrent swelling 
of the left knee.  Since the surgery in August 2004 the 
veteran complained of tingling and numbness of the left leg 
and foot indicating that the surgery caused nerve damage to 
the left leg.  The veteran reportedly walked without 
assistance of crutches or a cane.  She has a brace for the 
left knee and infrequently uses it, but complains of left 
knee instability.  She reported daily sublaxation of the left 
knee.

Physical examination of the left knee revealed active flexion 
of the left knee from 0 to 55 degrees and extension from 2 to 
9 degrees.  The veteran walked with a slight antalgic gait, 
favoring the right side and was wearing flip flops indicating 
she had difficulty putting shoes and stockings on.  The left 
knee was painful throughout the entire ark of movement.  
There was no effusion of the left knee joint, however there 
was tenderness and soft tissue swelling of the infrapatellar 
fat pad.  Due to the veteran's subjective complaints of 
moderate/severe pain, repetitive motion could not be 
completed or assessed.  With regard to stability the examiner 
noted that medial and collateral ligaments were intact.  The 
patella of the left knee could be subluxed and there was 
apprehension with activity.  There appeared to be increased 
laxity of anterior drawer signs on the left knee compared to 
the right side.  The examiner could not perform a Lachman's 
or pivot-shift due to the veteran's pain.  The left knee 
capsule and ligaments appeared to be excessively loose on 
examination and there appeared to be instability of the left 
knee joint on examination.

The impression was status-post operative reconstruction of 
the left knee patellofemoral instability with residuals and 
paresthesia of the left lower limbs, etiology determined.  
With regard to DeLuca the examiner noted that while the 
veteran's condition prevented a repetitive movement 
evaluation it was anticipated that under normal working 
conditions, repetitive movement of the left knee would cause 
additional loss of range of motion of ten degrees in flexion.  
This function is additionally limited by pain following 
repetitive use and the pain causes the major functional 
impact.  

The veteran underwent electrodiagnostic studies to her left 
knee in August 2007.  The impression was parathesia without 
definitive diagnosis.  There was no evidence of neuropathy, 
myopathy, or radiculopathy.  

A computed tomography (CT) scan of the left knee in September 
2007 revealed postoperative changes with hardware in place.  
There were mild degenerative changes in the patellofemoral 
joint and lateral femoral condyles with minimum degenerative 
changes noted in the medial compartment.  There was no 
evidence of meniscal tear and there were moderate 
hypertrophic bone changes and anterior tibial metaphysic from 
prior surgery.  There was also mild chondromalacia, patella 
of the medial facet.  

Based on the above CT radiographic findings, the examiner 
noted that a diagnosis of chondromalacia patella and 
degenerative joint disease of the left knee should be 
included in the final diagnosis.  The progressive 
degenerative changes occurring in the veteran's left knee 
account for escalation of her symptomatology and persistent 
deterioration of her condition.   

Also of record are VA outpatient treatment notes dated from 
July 1994 to April 2008 and private treatment records dated 
from September 1994 to January 2005.  These records primarily 
reflect treatment for the left knee.  VA outpatient records 
dated subsequent to the December 2007 supplemental statement 
of the case are accompanied with a signed statement from the 
veteran waiving RO review.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent under DC 5010-5260 
for the veteran's service-connected left knee arthritis.  
While the January 2004 examination reported that the 
veteran's flexion was limited to 20 degrees the subsequent 
August 2007 examination showed flexion to 55 degrees and the 
prior April 2002 examination showed flexion to 88 degrees.  
As noted above, a loss of flexion to 55 degrees does not 
constitute a rating higher than 10 percent under DC 5260.  As 
above, flexion must be limited to at least 30 degrees for the 
next higher rating under DC 5260.  Furthermore, the veteran's 
reported extension of 0, 2, and 6 degrees in the above 
examination reports does not constitute compensable 
limitation of motion under DC 5261.  Thus, a 10 percent 
evaluation is the highest schedular rating the veteran could 
possibly receive for arthritis, based on motion.  

Furthermore, the Board is unable to find that the medical 
evidence of record supports assignment of a disability rating 
greater than 30 percent under DC 5257 as 30 percent is the 
highest rating possible under DC 5257.

Other potentially applicable DC's that provide for 
evaluations in excess of 30 percent include 5256 (ankylosis 
of the knee) and 5258 (dislocated semilunar cartilage).  
There is no current evidence of ankylosis of the knee or 
dislocated semilunar cartilage with frequent episodes of 
"locking," and effusion into the joint.  In fact, the 
medical evidence of record, as summarized in pertinent part 
above, is consistently negative for symptoms such as locking 
or effusion.  Specifically, all three VA examinations 
described above are negative for ankylosis and the April 2002 
examination report specifically stated that there was no 
"locking."  Also, the X-ray of the left knee conducted in 
January 2004 showed no evidence of fracture, dislocation, or 
joint effusion.  Thus, DCs 5256 and 5258 are not for 
application.

While the veteran has indicated that since her third surgery 
in August 2004 she has suffered nerve damage in the left leg, 
as above electrodiagnostic studies of the left knee in August 
2007 show no evidence of neuropathy, myopathy, or 
radiculopathy.  Thus, the veteran is not entitled to a 
separate evaluation for nerve damage of the left leg.   

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca, 
8 Vet. App. at 206.  However, any such functional loss must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The August 2007 
VA examiner reported 55 degrees of flexion.  Although the 
examiner reported an additional loss of 10 degrees of flexion 
due to pain this would bring the total flexion to 45 degrees 
which is not enough to give the veteran a higher rating under 
DC 5260.  As above, flexion must be limited to at least 30 
degrees for the next higher rating under DC 5260.  The Board 
acknowledges the veteran's subjective complaints of pain and 
swelling in her left knee, aggravated by use.  However, in 
the absence of any accompanying clinical findings supporting 
functional loss, the Board finds that the currently assigned 
ratings of 30 and 10 percent adequately reflect the level of 
disability in the veteran's left knee, and there is no basis 
for a higher rating based on pain or loss of function.  

In deciding the veteran's claims, the Board has considered 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board does not find evidence that the veteran's service-
connected left knee disabilities should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  

Finally, a higher rating may be assigned under the provisions 
of 38 C.F.R. § 3.321(b)(1) if the case presents an unusual 
disability picture.  However, in this case, while the record 
reflects that the veteran has complaints of knee pain and 
swelling, the medical reports do not show that the veteran 
has had frequent periods of hospitalization or other problems 
with the left knee that would render the regular rating 
standards inapplicable.  While the veteran is currently 
unemployed she is a homemaker raising four children.  As 
such, the Board finds no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Such notice was sent in January 2002, September 2003, August 
2004, October 2005, March 2006, July 2006 and the claim was 
readjudicated in a February 2003 statement of the case and 
November 2003, February 2004, September 2004, and December 
2007 supplemental statements of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In October 2005 and March 2006 letters, the RO stated that to 
establish entitlement to an increased evaluation for her 
service-connected left knee disorder, the evidence must show 
that her condition "has gotten worse."  These letters also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support her claim, 
and (3) providing a medical examination if necessary.  The 
December 2007 rating decision explained the criteria for the 
next higher disability ratings available for the left knee 
under applicable diagnostic codes.  The February 2003 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for her 
service-connected left knee disorder, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate her increased 
rating claim, and as such, that she had a meaningful 
opportunity to participate in the adjudication of her claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has obtained all VA outpatient treatment records, assisted 
the veteran in obtaining private treatment records, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



	(CONTINUED ON NEXT PAGE)






ORDER

A disability rating greater than 10 percent for 30 percent 
for status post left knee arthroscopy medial patellofemoral 
ligament reconstruction with semitendinous graft harvest is 
denied.

A disability rating greater than 10 percent for degenerative 
arthritis of the left knee is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


